DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/26/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of cannabidiol (CBD) as specific cannabinoid; microcrystalline cellulose as special water-insoluble component; isomalt 
Claims 49-53, 56-60, 63, 65-66 and 68-73 read on the elected species and are under examination; claims 54-55 and 67 do not read on the elected species and are withdrawn from consideration.
Claims 49-60 and 63, 65-73 are pending, claims 49-53, 56-60, 63, 65-66 and 68-73 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-52, 56, 65-66 and 68-73 are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO2015117011) in view of Segal et al. (US11007170), Reiner (US20040009232), Riel (US20150094322) and Svandal et al. (US20130251779).

 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Victor et al. teaches a composition comprising plant material and 0.1% to 10% of cannabidiol (CBD) (claims 65 and 69). In one embodiment, the composition is packed in a small pouch for oral consumption (page 18, [87]). In one embodiment, caffeine is in the range of 10mg to 1000mg or 40mg to 415mg (page 11, [60]). In one embodiment, the composition comprising 0.15% to 15% by weight of a caffeine powder (page 16, [79]). The composition further comprises cellulose and humectants such as glycerol and sorbitol (page 3, [11]; page 4, [17]). The composition includes sweetener in a range of 0.5% to 50% (page 34, [173]). The composition comprises cellulose up to 25% (page 12, [63]). In an embodiment, the gingival curved pouch 20 is configured for ready accommodation proximate to a user's gingiva and/or alveolar mucosa. In another embodiment, the gingival curved pouch 20 is shaped for ready accommodation in a user's cheek area between the cheek and gum, such as proximate to the user's buccal mucosa, or between the user's buccal mucosa and a gingiva and/or alveolar mucosa (page 40, [0194]). Thus, the pouch is for sublingual administration.
	Segal et al. teaches A thermogenic cannabis composition for oral administration, the composition comprising at least one cannabinoid and 5%-60% of at least one anhydrous thermogenic agent, wherein the thermogenic composition is a a granule, or a powder suitable for oral administration, wherein said thermogenic agent comprises calcium chloride (CaCl.sub.2)), magnesium sulfate (MgSO.sub.4), magnesium chloride (MgCl.sub.2) or any combination thereof for buccal and or sublingual adsorption (claims 1 and 8).
Reiner teaches pharmaceutical composition in the form of packet (reads on pouch) or sublingual tablet comprises granulated ingredients (claims 1, 10 and 12).
	Riel teaches pharmaceutical composition in the form of granule ([0083] prepared as sublingual formulation or pouch (claims 1 and 17).
Svandal et al. teaches A nicotine oral delivery product containing a powder enclosed in a water insoluble pouch, wherein said pouch is permeable for saliva and therein dissolved parts of the powder, wherein said powder comprising at least a) nicotine selected from the group consisting of tobacco, nicotine salts, nicotine base, stabilized nicotine, and mixtures thereof corresponding to 0.1 to 20 mg nicotine in the form of nicotine base and b) a chewing gum composition. The pouch is manufactured from material selected from the group consisting of pharmaceutically acceptable membrane materials (claims 1 and 17). The pouch material may be of any suitable material e.g. woven or non-woven fabric (e.g. cotton, fleece etc.), heat sealable non-woven cellulose or other polymeric material Such as synthetic, semi-synthetic or natural polymeric material ([0053]). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Victor et al. is that Victor et al.  does not teach powder and granule. The deficiency of Victor et al. is cured by Segal et al., Reiner, Riel,  and Svandal et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Victor et al. as suggested by Segal et al., Reiner, Riel and Svandal et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare granulated ingredient or powder for pouch formulation because granules are suitable form of pharmaceutical composition for pouch formulation. MPEP 2144.07. Under guidance from Segal et al. teaching cannabinoid containing composition as granule or powder for sublingual adsorption; Reiner teaching pharmaceutical composition in the form of packet (reads on pouch) or sublingual tablet comprises granulated ingredients; Riel teaching pharmaceutical composition in the form of granule prepared as sublingual formulation or pouch; Svandal et al.  teaching powder for pouch formulation; it is obvious for one of ordinary skill in the art to prepare granulated ingredient or powder for pouch formulation and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use woven or non-woven fabric as water permeable membrane for pouch because they are suitable material for pouch. MPEP 2144.07. Under guidance Svandal et al. teaching saliva (mostly water) woven or non-woven fabric as permeable membrane for pouch; it is obvious for one of ordinary skill in the art to use woven or non-woven fabric as water permeable membrane for pouch and produce instant claimed invention with reasonable expectation of success.
Regarding claims 49-52, 56, 66 and 68, Victor et al. teaches a pouch for oral consumption comprising cannabidiol CBD, cellulose in a range of up to 25%, sorbitol (water soluble composition, also as humectant).
Regarding claim 65 and 70, since cannabidiol CBD is mixed with cellulose, CBD is physically bound to cellulose, which is part of matrix composition acting as a carrier.
Regarding claim 73, Victor et al. teaches 0.1% to 10% of cannabidiol (CBD), caffeine is in the range of 10mg to 1000mg and 0.15% to 15% by weight in the composition; then 7.5% of CBD would be about 500mg, and 2.5% of CBD would be about 166mg, inside claimed range of 0.25 to 500mg.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 53, 57-60, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO2015117011) in view of Segal et al. (US11007170), Reiner (US20040009232) and Riel (US20150094322), as applied for the above 103 rejection for claims 49-52, 56, 65-66 and 68-70, further in view of Borschke et al. (US20130098377) and Svandal et al. (US20130251779).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Victor et al. Segal et al., Reiner and Riel, and Svandal et al.  teaching have already been discussed in the above 103 rejections and is incorporated herein by reference.
	Borschke et al. teaches A composition intended to be employed for therapeutic purposes incorporates an active ingredient (e.g., a source of nicotine) and at a non-active ingredient that is carried by a porous substrate (abstract). The composition comprises microcrystalline cellulose as porous carrier and is in the form of pouch (claims 1, 10-12). The composition further additional additive, sweetener such as isomalt, sorbitol; lubricants or processing aids such as magnesium stearate (page 4, [0030]).
	Svandal et al. teaches A nicotine oral delivery product containing a powder enclosed in a water insoluble pouch, wherein said pouch is permeable for saliva and therein dissolved parts of the powder, wherein said powder comprising at least a) nicotine selected from the group consisting of tobacco, nicotine salts, nicotine base, stabilized nicotine, and mixtures thereof corresponding to 0.1 to 20 mg nicotine in the 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Victor et al.  is that Victor et al.   do not expressly teach microcrystalline cellulose, magnesium stearate, isomalt. This deficiency in Victor et al.  is cured by the teachings of Borschke et al. and Svandal et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Victor et al., as suggested by Borschke et al. and Svandal et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace microcrystalline cellulose for cellulose in the composition of Victor et al. because this is simple substitution of one known cellulose excipient in pouch for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Borschke et al. teaching microcrystalline cellulose as carrier in oral pouch, it is obvious for one of ordinary skill in the art to replace microcrystalline cellulose for cellulose in the 
One of ordinary skill in the art would have been motivated to include magnesium stearate and isomalt in the composition of Victor et al. because they are suitable ingredient in composition for pouch. MPEP 2144.07. Under guidance from Borschke et al. teaching magnesium stearate as lubricant and isomalt as sweetener in composition for pouch; it is obvious for one of ordinary skill in the art to include magnesium stearate and isomalt in the composition of Victor et al. and use water permeable membrane for pouch and produce instant claimed invention with reasonable expectation of success.
Regarding claims 58-60 and 63, prior art teaches magnesium stearate as lubricant, which is hydrophobic inherently (otherwise, claim 59 does not read on the magnesium stearate, would be withdrawn from consideration), also function as release controlling component. In pharmaceutical formulation, magnesium stearate as lubricant is generally at a few percentage of total composition, and one artisan in the art would have been adjust and optimize the amount through routing experimentation to obtain 1-20%, especially in the absence of showing criticality of the claimed range. MPEP 2144.05.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicates argue that Examiner has not identified all the elements of independent claims 49, 69 and 70, nor provided a reason that would have prompted the skilled worker to have arranged them in the manner necessary to reach the claimed invention
In response to this argument: This is not persuasive. The above 103 rejection has fully addressed each limitation of applicant’s claimed invention.

Applicants argue that Independent claims 49, 69 and 70 are all drawn to a pouch containing one more cannabinoids wherein the pouch comprises a water-permeable membrane. As explained in further detail below, Reiner's packet does not teach or suggest the claimed pouch comprising a water-permeable membrane and Reiner's excipients are water-soluble as opposed to the claimed "water-insoluble composition" or "water-insoluble carrier." Moreover, Reiner does not disclose cannabinoids. Victor teaches the requirement of having a content of plant material in "tea compositions," and a person of ordinary skill in the art would find no motivation or incentive to leave out the tea composition from Victor or to apply powdered granules or a powder composition
comprising one or more cannabinoids and a water-insoluble composition (as instantly
claimed) to a tea composition. Moreover, there is no reasoned rationale as to why a
person of ordinary skill in the art would apply the teaching of other references in the

forth by the office does not render the instantly claimed invention obvious and the Examiner has not met the burden to prove prima facie obviousness of the claims.
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Victor et al. teaches pouch shaped for ready accommodation in a user's cheek area between the cheek and gum, such as proximate to the user's buccal mucosa, or between the user's buccal mucosa and a gingiva and/or alveolar mucosa and thus the pouch is for sublingual administration, as instant claimed oral cavity. Segal et al. is relied on for teaching cannabinoid containing composition as granule or powder for sublingual adsorption; Reiner is relied on for teaching pharmaceutical composition in the form of packet (reads on pouch) or sublingual tablet comprises granulated ingredients; Riel is relied on for teaching pharmaceutical composition in the form of granule prepared as sublingual formulation or pouch; Svandal et al. is relied on for teaching powder for pouch formulation; it is obvious for one of ordinary skill in the art to prepare granulated ingredient or powder for pouch formulation and produce instant claimed invention with reasonable expectation of success. Furthermore, both packet and pouch are small bag for containing drug formulation, thus, packet read on pouch. Regarding claimed "water-insoluble composition" or "water-insoluble carrier, it is argued that applicant’s claim recites “comprising” that allows additional ingre4dients such as Svandal et al. teaching saliva (mostly water) woven or non-woven fabric as permeable membrane for pouch; it is obvious for one of ordinary skill in the art to use woven or non-woven fabric as water permeable membrane for pouch and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.

Applicants argue about Reiner and all the arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection and response to arguments, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding claimed "water-insoluble composition" or "water-insoluble carrier, it is argued that applicant’s claim recites “comprising” that allows additional ingre4dients such as water-soluble components, and actually applicant’s claim requires additional water soluble components such as sugar alcohol in dependent claims.  Regarding water permeable membrane, Under guidance Svandal et al. teaching saliva (mostly water) woven or non-woven fabric as permeable membrane for pouch; it is obvious for one of ordinary skill in the art to use woven or non-woven fabric as water permeable membrane for pouch and produce instant 

Applicants argue about Victor and all arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. Again, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The fact that Victor recites “tea composition” does not make applicant’s claimed invention less obvious as long as the combination of prior art teaches each limitation of applicants’ claimed invention as discussed in the above 103 rejection and response to argument. Therefore, the 103 rejection is still proper.
 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 49-53, 56-60, 63, 65-66 and 68-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent 11166935 in view of Borschke et al. (US20130098377) and Svandal et al. (US20130251779). The reference application teaches the same pouch except microcrystalline cellulose and water-permeable membrane, in view of Borschke et al. teaching microcrystalline cellulose and Svandal et al. teaching water-permeable membrane, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference application.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613